DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are presented for examination based on the amendment filed July 19, 2021.
Claims 1, 9, and 18 are amended via examiner’s amendment set forth below.

Response to Arguments
The rejections of the office action mailed 04/19/2021, have been overcome by the applicant's amendments and/or arguments and the Examiner's amendment (see below).
Terminal Disclaimer filed July 19, 2021, against US Patent No. 10,922,449 is noted and approved on July 19, 2021.
Claims 1-27 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David N. Weiss, Registration No. 41,371, on July 29, 2021.
Claims 1, 9, and 18 in the application have been amended as follows: 
(Currently amended) A computer-aided design (CAD) computer system comprising:
a computing device;
a network interface;
a non-transitory data media configured to store instructions that when executed by the computing device, cause the computing device to perform operations comprising:
provide, for display on a terminal of a first user, a template design user interface enabling the first user to define a first template for use in product customization of at least a first product;
enable the first user to define the first template using the template design user interface by:
associating at least a first item of content with a first area of the first product;
specifying image processing instructions associated with a second area of the first product, wherein an end user is permitted to add end user-provided content, comprising an image, to the second area, wherein the image processing instructions specified by the first user are configured to be applied to [[an]] the image provided by the end user, the image processing instructions comprising applying a filter to the image, adjusting image shadowing, adjusting image brightness, adjusting image contrast, adjusting image saturation, adjusting image glow, adjusting image vibrance, adjusting image black point, adjusting image warmth, adjusting image tint, adjusting image colors, adjusting image sharpness, adjusting image saturation, performing color inversion, and/or adjusting image highlighting;
the end user provided content;
receive, from the first user, via the prohibited content subject matter user interface, a specification of one or more types of prohibited content subject matter with respect to the end user provided content;
enable a depiction of the first product to be displayed by an end user device via a customization user interface;
enable the end user to provide a second item of content comprising a second image for customizing the second area;
receive the second item of content comprising the second image;
use a learning engine to determine whether the second image comprises a prohibited type of content subject matter specified via the prohibited content subject matter user interface;
process the second image, provided by the second user, in accordance with the image processing instructions associated with the second area specified by the first user;
at least partly in response to determining that the second image comprises a prohibited type of the one or more types of prohibited content subject matter, inhibit customization of the first product using the second image and cause a notification to be provided to the end user indicating that the second image comprises a prohibited type of the one or more types of prohibited content subject matter; and
the one or more types of prohibited content subject matter, enable the customization of the first product using the second image processed in accordance with the image processing instructions associated with the second area.

9.	(Currently amended) A computer implemented method, the method comprising:
providing, for display on a display of a first user, a first user interface enabling the first user to define a first template for use in product customization of at least a first product;
enabling the first user to define the first template using at least the first user interface by:
associating at least a first item of content with a first area of the first template;
specifying image processing instructions associated with a second area of the first template, wherein an end user is permitted to add end user-provided content comprising an image to the second area of the first template, wherein the image processing instructions specified by the first user are configured to be applied to [[an]]the image provided by the end user, the image processing instructions comprising applying a filter to the image, adjusting image shadowing, adjusting image brightness, adjusting image contrast, adjusting image saturation, adjusting image glow, adjusting image vibrance, adjusting image black point, adjusting image warmth, adjusting image tint, adjusting image colors, adjusting image sharpness, adjusting image saturation, performing color inversion, and/or adjusting image highlighting; 

enabling the first user to specify, via a prohibited content subject matter user interface, one or more types of prohibited content subject matter with respect to the end user provided content;
receiving, from the first user, a specification of one or more types of prohibited content with respect to the end user provided content subject matter specified via the prohibited content subject matter user interface;
enabling a depiction of the first product to be displayed by an end user device via a customization user interface wherein the first item of content is displayed at an area corresponding to the first area of the first template;
enabling the end user to provide a second item of content comprising a second image;
receiving the second item of content comprising the second image;
determining whether the second image comprises a prohibited type of content subject matter specified via the prohibited content subject matter user interface;
processing the second image in accordance with the image processing instructions associated with the second area;
at least partly in response to determining that the second image comprises a prohibited type of the one or more types of prohibited content subject matter specified via the prohibited 
at least partly in response to determining that the second image does not comprise a prohibited type of the one or more types of prohibited content subject matter specified via the prohibited content subject matter user interface, enabling the customization of the first product using the second image processed in accordance with the image processing instructions associated with the second area.

18.	(Currently amended) A non-transitory data media that stores instructions that when executed by a computing device, cause the computing device to perform operations comprising:
provide, for display on a display of a first user, a first user interface enabling the first user to define a first template for use in product customization of at least a first product;
enable the first user to define the first template using at least the first user interface by:
associating at least a first item of content with a first area of the first template;
specifying image processing instructions associated with at least a second area of the first template, wherein an end user is permitted to add end user-provided content comprising an image to the second area of the first template, wherein the image processing instructions specified by the first user are configured to be applied to [[an]]the image provided by the end user, the image processing instructions comprising applying a filter to the image, adjusting image shadowing, adjusting image brightness, adjusting image contrast, adjusting image saturation, adjusting image glow, adjusting image vibrance, adjusting image black point, 
receive a definition of the first template via at least the first user interface, the first template definition comprising an association of the first item of content with the first area of the first template and the image processing instructions associated with a second area of the first template;
enable the first user to specify, via a prohibited content subject matter user interface, one or more types of prohibited content subject matter with respect to the end user provided content;
receive a specification of one or more types of prohibited content subject matter specified via the prohibited content subject matter user interface with respect to the end user provided content from the first user;
enable a depiction of the first product to be displayed by an end user device via a customization user interface wherein the first item of content is displayed on the depiction of the first product at an area corresponding to the first area of the first template;
enable the end user to provide a second item of content comprising a second image;
receive the second item of content comprising the second image;
determine whether the second image comprises a prohibited type of content subject matter specified via the prohibited content subject matter user interface;
process the second image in accordance with the image processing instructions associated with the second area;
the one or more types of prohibited content subject matter specified via the prohibited content subject matter user interface, inhibit customization of the first product using the second image; and
at least partly in response to determining that the second image does not comprise a prohibited type of the one or more types of prohibited content subject matter specified via the prohibited content subject matter user interface, enable the customization of the first product using the second image processed in accordance with the image processing instructions associated with the second area.


Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: claims 1-27 are considered allowable over the art of record. Larson (US Patent Application Publication No. 2014/0143082) discloses a computer based product customization system and method with templates including end user provided content. Ganz (U.S. Pat. Pub. No. 2010/0162137) discloses that a filter is used in the product design system to inhibit the use of obscene or pornographic drawings. Li (U.S. Pat. Pub. No. 2016/0188783) discloses that design elements may comprise text or numbers that may be identified by using an automated image recognition method such as optical character recognition (OCR) algorithms, and that a Support Vector Machine (SVM) or Convolutional Neural Network (CNN) may be used to compare design elements of a customized product design. However, the claims as recited are allowable since 
(claim 1) “specifying image processing instructions associated with a second area of the first product, wherein an end user is permitted to add end user-provided content, comprising an image, to the second area, wherein the image processing instructions specified by the first user are configured to be applied to the image provided by the end user, the image processing instructions comprising applying a filter to the image, adjusting image shadowing, adjusting image brightness, adjusting image contrast, adjusting image saturation, adjusting image glow, adjusting image vibrance, adjusting image black point, adjusting image warmth, adjusting image tint, adjusting image colors, adjusting image sharpness, adjusting image saturation, performing color inversion, and/or adjusting image highlighting;… process the second image, provided by the second user, in accordance with the image processing instructions associated with the second area specified by the first user; at least partly in response to determining that the second image comprises a prohibited type of the one or more types of prohibited content subject matter, inhibit customization of the first product using the second image and cause a notification to be provided to the end user indicating that the second image comprises a prohibited type of the one or more types of prohibited content subject matter; and
at least partly in response to determining that the second image does not comprise a prohibited type of the one or more types of prohibited content subject matter, enable the customization of the first product using the second image processed in accordance with the in combination with the remaining elements and features of the claimed invention. 
Independent Claims 9 and 18, recite certain similar features discussed above with reference to Claim 1 that are allowable over the art of record. As dependent claims 2-8, 10-17, and 19-27 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. It is for these reasons that the applicants’ invention defines over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN W CRABB/Examiner, Art Unit 2129


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129